DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 12/13/2021.
Claims 1, 5, 6 and 21-23 were amended.
Claim 24 was newly introduced.
Claims 1, 5, 6 and 21-24 are pending.
Claims 1, 5, 6 and 21-24 were examined.


Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the first program instructions cause the first computer processor to receive approval for the requested operation the primary user…” For purposes of examination Examiner is interpreting the language as “the requested operation from the primary user…” Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 was amended to recite “the back end instructions cause the back end to communicate a request for approval of the requested operation to the first mobile device associated with the primary user; the first program instructions cause the first computer processor to receive approval for the requested operation from the primary user and communicate the approval to the back end computer processor”. The specification as filed recites, inter alia:

“[0069] In step 245, if the tag data is improper, or the requested operation is not authorized, the operation may be denied. In one embodiment, in step 250, the secondary user may be given an option to present authentication information through a different channel to request authorization from the primary user. An embodiment in which authorization may be sought from the primary user is disclosed in Figure 3. [0070] In one embodiment, the primary user may be notified of failed authentication. This may be provided by SMS, email, voice message, banner notification, or any other notification method as is necessary and/or desired. 
[0071] Referring to Figure 3, a method for authorizing an operation requested by a secondary user is disclosed according to one embodiment. [0072] In step 305, a secondary user may request permission to conduct an operation from a primary user. In one embodiment, the request may be a result of the requested operation being denied, as discussed above. In another embodiment, the request may be separate from any specific operation.”
Therefore, the claims attempt to recite an embodiment in which the back end server communicates the request for approval to the first mobile device associated with the primary user. However, the specification clearly discloses that if the "requested authorization is not authorized, the operation may be denied". In other words, the specification requires an authorization denial before an approval is sought, i.e. “authentication received thorough other channels (250). In step 250, then, "the secondary user may be given an option to present authentication information through a different channel to request authorization from the primary user". This embodiment is further described in conjunction with Figure 3. Figure 3 is then described (paragraphs [0071]-[0078]) in connection to steps performed by the secondary user and user's mobile application and by the primary user and primary user's mobile application. No the results of the authentication". The claims however, describe the back end actively participating in the approval/authentication carried by the primary user and receiving an approval from the first computer processor. This is not described in the specification as filed. In fact, the specification as filed recites that "the secondary user may be given an option to present authentication information through a different channel to request authorization from the primary user". Therefore, while the specification as filed recites the back end merely storing results of an authentication performed between a primary and secondary user, the amended claims attempt to describe an active role of the back end in the approval/authentication procedure, something that is not contemplated by the disclosure. Dependent claims 5, 6 and 21-24 are also rejected since they depend on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 6 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. (US 2012/0197794 A1) in view of Khalid (US 2014/0138435 A1).

With respect to claim 1, Grigg et al. teach an authorization system (Shared mobile wallet) comprising:  
a first mobile device comprising a first computer processor and a first non-transient computer readable medium containing first program instructions, the first mobile device associated with a primary user (see Fig. 2, primary users, paragraphs [0035] and [0036]; primary user's smartphone, paragraph [0101]); 
a second mobile device comprising a second computer processor and a second non-transient computer readable medium containing second program instructions, the second mobile device associated with a secondary user (see Fig. 2, dependent users, paragraph [0035] and [0036]; dependent user's smartphone, online banking application 37 or shared payment application using payment system 20, paragraph [0105]); 
a back end comprising a back end computer processor and a back end non-transient computer readable medium containing back end program instructions, the back end in communication with the first mobile device and the second 
wherein: the second program instructions cause the second computer processor to receive a requested operation involving access to a resource and communicates the requested operation to the back end (see Fig. 4, user tries to enter into a transaction, paragraph [0090]); 
the back end instructions cause the back end computer processor to verify that the unique identifier... matches an expected unique identifier… (see Fig. 4, determine the type of account from which to apply the transaction against 404, is request from primary or dependent user 406, dependent 410 and paragraph [0090]); 
the back end instructions cause the back end to determine that the requested operation is not a routine requested operation based on a plurality of approved requests in a database of routine requested operations (see Fig. 4, does the request meet the spending limit 412, paragraph [0091]); 
the back end instructions cause the back end to communicate a request for approval of the requested operation to the first mobile device associated with the primary user (see Fig. 4, send a notification to the primary user that the dependent user is trying to make a purchase 422, paragraph [0093]); the first program instructions cause the first computer processor to receive approval for the requested operation from the primary user and communicate the approval to the back end computer processor (see Fig. 4, receive a change to allow the transaction 424 (i.e. change the preferences), paragraph [0093]); the second 
the back end program instructions causing the back end computer processor to update the database of routine requested operations with the approved requested operation (see Fig. 2, shared account application 17, stored preferences, paragraphs [0041], [0043] shared payment application [0046], paragraph [0046]; Fig. 4, "In these embodiments, the primary user can decide to override on a one time basis, or otherwise change the preferences to allow the dependent user to make the transaction", paragraph [0093]; Fig. 7, shared preferences interface, save button 704, paragraph [0079]; "the primary user can change the limit permanently", paragraph [0107]; Alternatively, paragraph [0108] describes "If the dependent user spends less than the goal for the specified time limit then the limit on another store or product can be removed, or increased". In other words, the approved requested operation updates the database of routine requested operations (i.e. limits on another store or products)). 

Although Grigg et al. disclose that the shared payment systems could include a data capture device, such a RFID device (see paragraph [0047]), Grigg et al. do not explicitly disclose a system comprising:  a secondary user physical RF identification tag associated with the secondary user and comprising a unique identifier;  the second program instructions cause the second computer processor to receive the unique identifier from the secondary user physical RF identification tag by radio communication,  

However, Khalid discloses a system (Payment or other transaction through mobile device using NFC to access a contactless transaction card) comprising: 
a secondary user physical RF identification tag associated with the secondary user and comprising a unique identifier (see Fig. 1, mobile device 11, contactless transaction card 13, paragraphs [0014] and [0045]; memory 171 various account information such as a primary account number, paragraph [0049]); 
the second program instructions cause the second computer processor to receive the unique identifier from the secondary user physical RF identification tag by radio communication, the secondary physical RF identification tag presented by the secondary user to the second mobile device (see Fig. 2, step S4 and paragraph [0060]; Fig. 4, step S44 and paragraph [0081]); 
the second program instructions cause the second computer processor to communicate the unique identifier… to the back end (see Fig. 2, online payment process S7, paragraph [0062] and [0063]; Fig. 2, server 325, paragraphs [0070] and [0071]); the unique identifier is "for the secondary user physical RF identification tag, that was received from the secondary user physical RF identification tag" (see 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the capability of mobile devices to interact with transaction cards as a way of entering into a transaction, such as an online purchase (i.e. Internet websites that are accessed by the shared payment systems 20 remotely of Grigg et al.) as disclosed by Khalid in the system of Grigg et al., the motivation being to eliminate the burden of manual user entry of the account information or the like into the mobile device (see Khalid, Abstract).

With respect to claim 5, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Khalid disclose a system wherein the secondary user physical RF identification tag is physically separate from the second mobile device (see Fig. 1, mobile device 11, contactless transaction card 13, paragraphs [0014] and [0045]). 

With respect to claim 6, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Khalid disclose a system wherein the secondary user physical RF identification tag is co-located with the second mobile device (see Fig. 1, mobile device 11, contactless transaction card 13, paragraphs [0014] and [0045]). 

With respect to claim 21, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the resource comprises a financial account (see shared account, paragraph [0006]). 

With respect to claim 22, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the requested operation is a purchase, and the resource is a transaction account (see shared account, paragraph [0006]; Fig. 4, involving a purchase at a store and the financial account resource, paragraphs [0089] and [0090]). 

With respect to claim 23, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Grigg et al. disclose a system wherein the requested operation is an access, and the resource is a building or facility (see Fig. 4, access a financial account involving user entering a store, paragraphs [0089] and [0090]). 

With respect to claim 24, the combination of Grigg et al. and Khalid teaches all the subject matter of the system as described above with respect to claim 1. 
Grigg et al. further teach a system wherein

the first program instructions cause the first computer processor to communicate the primary user unique identifier to the back end, and the back end instructions cause the back end computer processor verify that the unique identifier that was received... matches an expected unique identifier... (see Fig. 4, apply the purchase against the primary user account 408 paragraph [0090]). 
Furthermore, Khalid disclose a system wherein the system further comprises
a primary user physical RF identification tag associated with the primary user and comprising a unique identifier (see Fig. 1, mobile device 11, contactless transaction card 13, paragraphs [0014] and [0045]; memory 171 various account information such as a primary account number, paragraph [0049]), and 
the identifier is received from the primary user physical RF identification tag by radio communication, the primary user physical RF identification tag presented by the primary user to the primary mobile device (see paragraph [0063]; "validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account", paragraph [0070]). 

12.	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the capability of mobile devices to interact with transaction cards as a way of entering into a transaction, such as an online purchase (i.e. Internet websites that are accessed by the shared payment 


Response to Arguments/Amendments
Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 6, filed on 12/13/2021), with respect to the rejection of claims 1, 5, 6 and 21-23 under 35 USC § 112(b) have been fully considered Therefore the claims are still rejected under 35 USC § 112(b) as further detailed above.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 6-11, filed on 12/13/2021), with respect to the rejection of claims 1, 5, 6 and 21-23 under 35 USC § 103 have been fully considered. It appears there is a severe disagreement with respect to the broadest reasonable interpretation of certain claim language. With respect to the term “unique identifier”, the specification does not offer a lexicographic definition for the term. In Grigg et al, paragraph [0006] recites “The shared account can be a credit account, a debit account, a credit line account, a pre-paid account, or other type of accounts that can be used to pay for products.” One of ordinary skill in the art would reasonably convey that a financial account, such as a credit or debit account, are represented by unique identifiers, otherwise, in a scenario in which the account necessarily needs to be “based on a plurality of approved requests in a database of routine requested operations” (i.e. based on past approved transactions). Without referring to the previously approved transactions, the back end would be unable to determine the monetary and/or time limits available for the operation. Paragraph [00091], for instance, recites 

    PNG
    media_image1.png
    591
    827
    media_image1.png
    Greyscale

Paragraph [0084] recites “In some embodiments of the invention, the primary user may set an overall credit limit for a period of time, such as but not limited to per day, number of days, week, number of weeks, months, number of months, year, etc.” Therefore, in at least these embodiments, the determination necessarily needs to be “based on a plurality of approved requests in a database of routine requested operations”, as claimed.
With respect to the remaining arguments, those are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Yu et al. (US 2002/0123938 A1) disclose Systems and methods to facilitate a transaction wherein a purchaser is associated with an approver, including a consumer purchaser requesting an item from a merchant. The merchant may then transmit information to the associated approver, such as by sending an electronic mail message to child's parent. If the approver approves the transaction, the item is provided to the purchaser.

Non Patent Literature
Urien (NPL 2014, listed in PTO-892 as reference "X") disclose EMV-TLS, a secure payment protocol for NFC enabled mobiles, including the trustworthy remote use of a card chip by a server through a NFC enabled mobile with internet resources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685